DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Amendment to claim 6 overcomes claim objection.
Amendment to claims 1, 3 and 8 overcomes 112(b) rejection for claims 1-8.
Cancellation of claim 2 has been acknowledged.
Applicant's arguments filed 1/30/2020 have been fully considered but they are not persuasive. 
Argument 1: The applicant argues that none of the cited references, either alone or in combination, teach at least “a transponder configured to provide mode-s and distance measuring equipment (DME) functionality,” as recited in amended claim 1.  The Applicant argues that Wu describes that the TCAS and transponder systems may be connected to DME via a data bus. There is no teaching of such a transponder with DME functionality. 
Response 1:  The examiner respectfully disagrees. Amended claim 1 recites “a transponder configured to provide mode-s and distance measuring equipment (DME) functionality”. Paragraph 16 of the specification of the current application mentions that the mode-s function can also include a distance measuring equipment (DME) function. Paragraph 11 of the specification of the current application mentions that one transmitter can be used for the L-band frequencies of TCAS, Mode-S and DME. There .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. (US 5321406A), and further in view of Wu et al. (US 2015/0331099 A1).
Regarding Claim 1, Bishop et al. (‘406) anticipates “A system [Figure 3: TCAS/transponder system 22]; [column 4 lines 46-50: TCAS/transponder system 22], comprising: 
a transponder configured to provide mode-s [Figure 3: mode S transponder 39]; [column 5 lines 19-23: the dual transponder system 26 includes a Mode S transponder 39]; 
a traffic alert and collision avoidance system separate from the transponder [Figure 3: Traffic Alert and Collision Avoidance System (TCAS) computer unit 24 separate from Mode S transponder]; [column 5 lines 5-12: the TCAS computer unit 24 of the surveillance aircraft 10 processes replies of target aircraft which may be equipped with two types of transponders, ATCRBS transponders and Mode-S transponders];
a directional antenna in reception and transmission connection with the traffic alert and collision avoidance system [Figure 3: Directional antenna 32 in connection with TCAS 24]; [column 5 lines 5-12: TCAS computer unit 24 of surveillance aircraft 10 interfaces to a top directional antenna 32… the TCAS computer unit 24 outputs interrogations and listens for replies from target aircraft provided in response to these interrogations through top and bottom directional antennas 32, 34]; and 
an omni-directional antenna in reception and transmission connection with the transponder [Figure 3: 40 “omni-directional antenna”]; [column 5 lines 18-45: Mode-S transponder 39 interfaces with omni-directional 42 and omni-directional antenna 40 to provide and receive Mode-S interrogations and replies]”.
transponder configured to provide distance measuring equipment (DME) functionality.”
Nevertheless, Wu et al. (‘099) teaches “transponder configured to provide distance measuring equipment (DME) functionality  [Figure 15: DME]; [paragraph 64: aircraft equipped with modem integrated Traffic Collision Avoidance System (TCAS) and Mode-S transponder based ADS-B IN/OUT system are depicted in FIG. 15…the traffic computer module of the integrated TCAS/transponder/ADS-B system is connected to an avionics data bus, which also connects to other navigation sources such as DME]”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Bishop et al. (‘406) to have “transponder configured to provide distance measuring equipment (DME) functionality”, as taught by Wu et al. (‘099) for the purpose of providing aircraft positioning, navigation, timing, and validation service and capability in lieu of functioning Global Positioning System (GPS) using ground transceivers and Automatic Dependent Surveillance-Broadcast (ADS-B) equipped aircraft [Wu et al. (‘099) – paragraph 1].
Regarding Claim 3, which is dependent on independent claim 1, Bishop et al. (‘406)/Wu et al. (‘099) discloses all the claimed invention. Bishop et al. (‘406) further discloses “a single transmitter and a single receiver are connected between the transponder and the omni-directional antenna [Figure 3: Mode-S transponder 30 communicates with omni directional antennas 42, 40]; [column 5 lines 18-45: discloses an omni-directional antenna with a single transmitter/receiver…Mode-S transponder 39 interfaces with omni-directional 42 and omni-directional antenna 40 to provide and .
Regarding Claim 6, which is dependent on independent claim 1, Bishop et al. (‘406)/Wu et al. (‘099) discloses all the claimed invention. Bishop et al. (‘406) further adiscloses “the omni-directional antenna is configured to provide a frequency range suitable for mode-s [Figure 3: 40 “omni-directional antenna”]; [column 5 lines 18-45: Mode-S transponder 39 interfaces with omni-directional 42 and omni-directional antenna 40 to provide and receive Mode-S interrogations and replies]”.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. (US 5321406A)/Wu et al. (US 2015/0331099 A1), and further in view of Stayton et al. (US 2003/0016158 A1).
Regarding Claim 4, which is dependent on dependent claim 3, Bishop et al. (‘406)/Wu et al. (‘099) discloses all the claimed invention. 
However, Bishop et al. (‘406)/Wu et al. (‘099) does not explicitly disclose “the single transmitter comprises a 1090 MHz transmitter.”
In the same field of endeavor, Stayton et al. (‘158) teaches “the single transmitter comprises a 1090 MHz transmitter [paragraph 45: transponder 415: transponder 415 preferably includes ADS-B functionality and includes top and bottom ATC omni-directional antennae 416 and 417 for transmitting/receiving information to/from other aircraft or ground based ATC systems…transponder 415 transmits on a frequency of 1090 MHz and receives on a frequency of 1030 MHz]”.
the single transmitter comprises a 1090 MHz transmitter”, as taught by Stayton et al. (‘158) for the purpose of having a transponder which is an XS-950 or XS-950S/I Military Mode-S/IFF transponder having ground-based and airborne interrogation capabilities [Stayton et al. (‘158) – paragraph 45].
Regarding Claim 5, which is dependent on dependent claim 3, Bishop et al. (‘406)/Wu et al. (‘099) discloses all the claimed invention. 
However, Bishop et al. (‘406)/Wu et al. (‘099) does not explicitly disclose “the single receiver comprises a 1030 MHz receiver.”
In the same field of endeavor, Stayton et al. (‘158) teaches “the single receiver comprises a 1030 MHz receiver [paragraph 45: transponder 415: transponder 415 preferably includes ADS-B functionality and includes top and bottom ATC omni-directional antennae 416 and 417 for transmitting/receiving information to/from other aircraft or ground based ATC systems…transponder 415 transmits on a frequency of 1090 MHz and receives on a frequency of 1030 MHz]”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Bishop et al. (‘406) to have “the single receiver comprises a 1030 MHz receiver”, as taught by Stayton et al. (‘158) for the purpose of having a transponder which is an XS-950 or XS-950S/I Military Mode-S/IFF transponder having ground-based and airborne interrogation capabilities [Stayton et al. (‘158) – paragraph 45].

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. (US 5321406A)/Wu et al. (US 2015/0331099 A1), and further in view of Jacobson (US 8976057 B1).
Regarding Claim 7, which is dependent on independent claim 1, Bishop et al. (‘406)/Wu et al. (‘099) discloses all the claimed invention. 
However, Bishop et al. (‘406)/Wu et al. (‘099) does not explicitly disclose “the directional antenna comprises a four port directional antenna.”
In the same field of endeavor, Jacobson (‘057) teaches “the directional antenna comprises a four port directional antenna [Figure 5: Traffic Collision and Avoidance System (TCAS) primary directional antenna with four ports]; [column 7 lines 25-38: TCAS primary directional antenna 110 may be divided into a plurality of azimuth divisions to enable the TCAS primary directional antenna to distinguish a direction of reception of the RF signal. Traditionally, such divisions may have been four equal quadrants of 90 degrees azimuth]”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Bishop et al. (‘406) to have “the directional antenna comprises a four port directional antenna”, as taught by Jacobson (‘057) for the purpose of having TCAS primary directional antenna be divided into a plurality of azimuth divisions to enable the TCAS primary directional antenna to distinguish a direction of reception of the RF signal [Jacobson (‘057)  – column 7 lines 25-38].
Regarding Claim 8, which is dependent on dependent claim 7, Bishop et al. (‘406)/Wu et al. (‘099) discloses all the claimed invention. 
the four port directional antenna having a beam for each 90 degree sector.”
In the same field of endeavor, Jacobson (‘057) teaches “the four port directional antenna having a beam for each 90 degree sector [column 7 lines 25-38: TCAS primary directional antenna 110 may be divided into a plurality of azimuth divisions to enable the TCAS primary directional antenna to distinguish a direction of reception of the RF signal. Traditionally, such divisions may have been four equal quadrants of 90 degrees azimuth]”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Bishop et al. (‘406) to have “the four port directional antenna having a beam for each 90 degree sector”, as taught by Jacobson (‘057) for the purpose of having TCAS primary directional antenna be divided into a plurality of azimuth divisions to enable the TCAS primary directional antenna to distinguish a direction of reception of the RF signal [Jacobson (‘057)  – column 7 lines 25-38].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hunter (EP 1826913 A2) describes method and apparatus for a multifunction radio with DME.
Frazier et al. (US 2002/0011950 A1) discloses close/intra-formation positioning collision avoidance system and method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648